DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Response to Amendment
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
- Regarding Applicant’s argument that:
1. “Wang is silent on the HARQ-ACK needs to be feed back after the BWP switching”, Examiner respectfully disagrees, in Par. 28 Wang teaches “Based on the timing indicated in scheduled Downlink Control Information (DCI), the UE is supposed to feedback HARQ-ACK in terms of Physical Uplink Control Channel (PUCCH) in slots N+2 and N+3 respectively”.  “UE is supposed to” consider as need to feedback, moreover the claim’s language failed not to disclose technical details how and why such a need is determined.
2. "(Limitation B) determining, according to a preset rule, whether to transmit the HARQ-ACK for the physical downlink channel after the BWP switching". Wang is totally silent on what a rule is relied on.”  Examiner respectfully disagrees, Since the claim’s language fails to disclose what is preset rule, Examiner consider the step of dropped HARQ-ACK in par. 27-29 of Wang’s invention as the preset rule, therefore Wang inherently teaches the steps of Claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 10, 12, 16, 19, 21, 25, 29, 31, 35 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Wang et al. (Pub No. 20200358587).
- With respect to claims 1, 10, 19, 29, Wang teaches a method of transmitting a Hybrid Automatic Repeat Request ACKnowledge (HARQ-ACK) message, comprising: when a physical downlink channel is received before Bandwidth Part (BWP) switching and HARQ-ACK for the physical channel needs to be fed back after the BWP switching (e.g. Fig. 1 shows the PDSCH receives before BWP switching and HARQ-ACK after BWP switching), determining, according to a preset rule, whether to transmit the HARQ-ACK for the physical downlink channel after the BWP switching (e.g. par. 28 discloses whether to transmit the HARQ-ACK which inherently consider as the preset rule).   

*Regarding to claims with optional language “OR” therefore, only one will exam.
- With respect to claims 3, 12, 21, 31, Wang teaches wherein determining, according to the preset rule, whether to transmit the HARQ-ACK for the physical downlink channel after the BWP switching comprises at least one of following 1), 2), or 3): in a case that the BWP switching occurs on a carrier not used to transmit a physical uplink control channel (PUCCH), transmitting the HARQ-ACK for the physical downlink channel after the BWP switching (see par. 36 and as in Fig. 1 when there is not BWP then HARQ-ACK will not drop); 
2)in case of paired spectrum, in a case that the BWP switching is downlink (DL) BWP switching, transmitting the HARQ-ACK for the physical downlink channel after the BWP switching; or 3) when the BWP switching occurs on a carrier used to transmit a physical uplink control channel (PUCCH), or when the BWP switching occurs on a carrier used to transmit a PUCCH and the BWP switching is uplink (UL) BWP switching in case of paired spectrum, or when the BWP switching occurs on a carrier used to transmit a PUCCH in case of unpaired spectrum, -3-Preliminary AmendmentLadas & Pary Ref. No B-10539PCT 632866-8 New U.S. National Stage Application not transmitting the HARO-ACK for the physical downlink channel through a PUCCH after the BWP switching, or not transmitting the HARO-ACK for the physical downlink channel through a PUCCH alone after the BWP switching, or after the BWP switching, transmitting the HARQ-ACK for the physical downlink channel on an uplink channel determined according to a PDCCH indicating the BWP switching, or according to a PDCCH transmitted after the BWP switching is completed, or according to a PDCCH transmitted after a point of the BWP switching.  
 	- With respect to claims 7, 16, 25, 35, Wang teaches wherein the BWP switching comprises downlink (DL) BWP switching and/or uplink (UL) BWP switching (e.g. Fig. 1 shows the DL BWP) or in case of, the BWP switching comprises: uplink (UL) BWP switching and downlink (DL) BWP switching wherein both the UL BWP switching and the DL BWP switching are triggered by a timer (e.g. Fig. 1, 3, 4, 6-9 show timer for UL, DL BWP).  
  

Allowable Subject Matter
Claims 4, 9, 13, 18, 22, 27, 32, 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471